*403OPINION
NYE, Chief Justice.
Appellant entered a plea of not guilty before a jury to the offense of aggravated kidnapping. Tex.Penal Code Ann. § 20.04 (Vernon 1989). He was convicted, and the jury, because of enhancement (Tex. Penal Code Ann. § 12.42(c) (Vernon 1974)), assessed punishment at fifty years’ imprisonment and a fine of $1,000.
Appellant’s court-appointed counsel has filed a brief in which he has concluded that the appeal is wholly frivolous and without merit. The brief meets the requirements of Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), by presenting a professional evaluation of the record demonstrating why, in effect, there are no arguable grounds to be advanced. See High v. State, 573 S.W.2d 807 (Tex.Crim.App.1978); Currie v. State, 516 S.W.2d 684 (Tex.Crim.App.1974); Jackson v. State, 485 S.W.2d 553 (Tex.Crim.App.1972); Gainous v. State, 436 S.W.2d 137 (Tex.Crim.App.1969). A copy of counsel’s brief has been delivered to appellant, and appellant was advised of his right to file a pro se brief. No pro se brief has been filed.
We have carefully reviewed the record and counsel’s brief and agree that the appeal is wholly frivolous and without merit. Further, we find nothing in the record that might arguably support the appeal. See Stafford v. State, 813 S.W.2d 503, 509 (Tex.Crim.App.1991).
The judgment is AFFIRMED.